This is an appeal from the determination of a deficiency in income tax for the calendar year 1918 in the amount of $5,166.92. The issues raised by the appeal are as follows: (1) Whether the taxpayer realized a taxable profit of $3,750 upon the sale for $5,625 of 90 shares of stock, 30 shares of which had been purchased in 1914' at a cost of $1,875, and 60 shares received in 1916 as a stock dividend. (2) Whether the Commissioner erred in failing to give taxpayer credit in computing the alleged deficiency for the tax paid by him upon an amended return for 1918, which should reduce the deficiency asserted to $2,151.17.
The Commissioner conceded error in respect to the second issue and admits that the deficiency asserted by him should have been $2,151.17.
FINDINGS OF FACT.
Taxpayer is a resident of New York City. During 1914 he purchased 30 shares of stock, paying therefor $1,875. In 1916 he received as a stock dividend 60 additional shares of the same stock of a par and actual value of $100 per share. In accordance with the Revenue Act of 1916 taxing stock dividends, he paid .an income tax on the 60 shares, valued at $6,000, as income to him in that year. In 1918 he sold the 90 shares owned by him for $5,625 and deducted as a loss in that year the sum of $2,250, being the difference between the selling price of the 90 shares and $1,875, the cost of the original 30 shares plus $6,000 reported as income in 1916.
Upon audit of the return the Commissioner disallowed the loss claimed and determined that the taxpayer realized a profit of $3,750 in the year 1918 upon the sale of the stock.
DECISION.
The Board determines that the deficiency for the year 1918 is $2,151.17.